Cook, P. J.,
delivered the opinion of the court.
The appellee sued the appellant for the value of thirty-one bales of cotton alleged to have been destroyed by fire while they were in the possession of the appellant as a common carrier.
The facts brought out at the trial were that the cotton was delivered to the carrier at Taylor, Miss., to be transported to Holly Springs, and there delivered to the Grenada Compress Company. In other words, the bill of lading shows that the cotton was consigned to the Threefoot Bros. & Co. in the care of the compress company at Holly Springs.
The railroad company offered evidence to show that the cotton had been delivered to the compress company before it was burned. The' contract between tho compress company and the railroad company, in regaa’d to the delivery of cotton, was that the railroad *478•company would switch the loaded cars to the side track serving the compress company,, and when so placed the compress company accepted the cotton as delivered to it under the contract of carriage. This was the contract, and this was the universal custom.
The numerous objections to all of the evidence offered by the appellant makes it difficult to work out all of the details of fact. We think the books excluded tended to show that the cotton was delivered to the compress company according to the contract and custom. We must accept this evidence as true, inasmuch as the trial judge excluded it all and directed a verdict for the plaintiff. The bill of lading-, without a doubt, constituted the compress company the agent of Threefoot Bros. & Co. to receive the shipment. It does not appear whether the cotton was to be compressed or simply stored, but it does appear that the compress company was the agent of Threefoot Bros. & Co. to accept delivery.
The evidence tended to show a delivery of the cotton to the compress company before it was burned. This being true, it follows that the peremptory instruction to find for the plaintiff was error. We do not deem it necessary to discuss the detailed assignments of eirror.
On a retrial of the case, the question as to the ■admissibility of. the books of the railroad company may or may not present difficulties. The bookkeeper may be present to testify; if so, the precise point argued on this appeal would not arise.
There was enough evidence to carry the case to the jury-
Reversed and remanded.